Name: Council Regulation (EEC) No 1401/86 of 6 May 1986 introducing a common action for the encouragement of agriculture in certain less-favoured areas of northern Italy
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe;  regions and regional policy
 Date Published: nan

 14. 5 . 86 Official Journal of the European Communities No L 128 / 5 COUNCIL REGULATION (EEC) No 1401/86 of 6 May 1986 introducing a common action for the encouragement of agriculture in certain less-favoured areas of northern Italy THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures ('), and in particular Article 18 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, pursuant to Article 39 (2) (a) of the Treaty, the social structure of agriculture and the structural and natural disparities between the various agricultural regions must be taken into account in working out the common agricultural policy ; Whereas, in order to achieve the objectives of the common agricultural policy referred to in Article 39 ( 1 ) (a) and (b) of the Treaty, special measures adapted to the situ ­ ation in the less-favoured agricultural areas should be adopted at Community level ; Whereas in northern Italy the less-favoured agricultural areas, within the meaning of Council Directive 75/268 /EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (4), as last amended by Regulation (EEC) No 797/85, are in a particularly difficult situation ; Whereas these areas are not covered by Council Regula ­ tion (EEC) No 2088/85 of 23 July 1985 concerning the integrated Mediterranean programmes (*) ; Whereas the rural infrastructure of these areas is very inadequate as regards public services such as electricity, drinking water, farm roads and local roads, and the crea ­ tion or improvement of such services is an important precondition for the improvement of agricultural struc ­ tures ; Whereas given the existence of agricultural land subject to soil erosion it is especially vital to protect soil and water ­ courses : Whereas a specific system of aids for forestry schemes is especially important in less-favoured areas ; whereas for ­ estry contributes to a better use of employment in agricul ­ ture and provides additional agricultural income ; Whereas measures for the consolidation of agricultural land reduces its fragmentation and enables farm machinery to be used more efficiently ; Whereas the prevention of soil erosion helps :  to preserve the soil , the countryside and surface and ground water flow ;  to maintain the recreational potential of an area ; Whereas soil improvement can help to reduce production costs ; Whereas farmers' incomes can also be increased by supplementary activities in the field of rural tourism which require the provision of collective infrastructures by local authorities ; Whereas Article 18 of Regulation (EEC) No 797/85 provides for the adoption of specific measures to encourage agriculture as a whole in the region concerned, in harmony with any development schemes simultaneo ­ usly undertaken in non-agricultural sectors and with the needs of environmental protection ; whereas the Council , acting in accordance with the procedure laid down in Article 43 of the Treaty, is to decide on these measures ; Whereas the achievement of these objectives should be encouraged by a measure which combines these various elements within programmes ; Whereas it is apparent from the foregoing that the above ­ mentioned measures constitute a common measure within the meaning of Article 6 of Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (*), as last amended by Regulation (EEC) No 870/85 0 ; Whereas it is for the Commission , having received the opinion of the Standing Committee on Agricultural Struc ­ ture, to decide whether to approve a programme submitted by the Italian Government, (') OJ No L 93, 30 . 3 . 1985, p. 1 . O OJ No C 88 , 14 . 4 . 1986 . (3) Opinion delivered on 14 March 1986 (not yet published in the Official Journal). (4) OJ No L 128 , 19 . 5 . 1975, p. 1 . 0 OJ No L 197, 27 . 7 . 1985, p. 1 . (6) OJ No L 94, 28 . 4 . 1970 , p . 13 . 0 OJ No L 95, 2 . 4 . 1985, p . 1 . No L 128 /6 Official Journal of the European Communities 14. 5 . 86 HAS ADOPTED THIS REGULATION : 4 . the prevention of soil erosion involving :  the construction of small dams, dykes or break ­ waters ,  the construction or repair of banks,  planting suitable varieties of saplings along water ­ courses to improve the soil 's retaining capacity ; 5 . improving privately owned farmland under collective schemes, including :  drainage ,  other soil improvement measures ; 6 . the improvement or setting up of collective infrastruc ­ ture to encourage rural tourism in villages which depend chiefly on agriculture and which offer good potential for tourism . Article 3 1 . Any programme as provided for in Article 1 (3) shall include at least the following details : (a) a description of the problems in each sector, the areas affected and the various measures to be adopted under the common measure in order to solve them, an esti ­ mate of the costs involved and the method of finan ­ cing ; (b) the expected timetable for completion of the various measures and evidence that the Community measures are in addition to national ones ; (c) the arrangements for coordinating the programme with all other programmes and provisions which may influence the development of agriculture in the area concerned ; (d) evidence that the measures contemplated are compa ­ tible with the protection of the environment. 2 . The programme shall last at least for the duration of the common measure . Article 4 1 . All programmes shall be forwarded to the Commis ­ sion by the Italian Government. 2 . All programmes and any amendments thereto shall be approved in accordance with the procedure laid down in Article 10 after the Fund Committee has been consulted on the financial aspects . TITLE I Measures to accelerate agricultural development in certain less-favoured areas of northern Italy Article 1 1 . In order to accelerate agricultural development in certain areas of northern Italy, a common measure within the meaning of Article 18 of Regulation (EEC) No 797/85 shall be introduced, to be implemented by Italy in order to improve the efficiency of agricultural structures in the areas concerned . 2 . The common measure shall apply to less-favoured areas, within the meaning of Directive 75/268/EEC, in the regions of Friuli-Venezia Giulia, Veneto, Trentino ­ Alto Adige, Lombardy, Valle d'Aosta and Piedmont. 3 . In accordance with Title II , the Community may contribute to the common measures by financing, through the European Agricultural Guidance and Guarantee Fund, Guidance Section , hereinafter referred to as 'the Fund', the measures in support of agriculture which are set out in one or more programmes drawn up by the Italian Government or other authorities designated at the relevant geographical level and approved by the Commission . The aim of such programmes shall be the joint and concerted use of the various Community and national financial instruments for structural purposes, so that they may be concentrated effectively on priority objectives . Article 2 The common measure shall concern schemes for : 1 . improving the rural infrastructure, including :  the supply of electricity and drinking water to farms and villages whose inhabitants are primarily dependent on agriculture,  the construction and improvement of farm roads and local roads used principally for agriculture ; 2 . forestry improvements, including :  afforestation,  improvement of deteriorated woodlands,  other supporting measures such as :  terracing and other minor soil-stabilization measures,  fire-prevention measures ; 3 . land consolidation including the voluntary reparcelling of agricultural land and involving :  a lasting increase in the size of parcels so that, in general , they increase by a factor of at least three,  related operations such as surface grading and the provision of drainage ditches ; TITLE II General and financial provisions Article 5 Expenditure on the prevention of soil erosion , forestry activities on agricultural land and the improvement of agricultural land which receive aid pursuant to Articles 17 or 20 of Regulation (EEC) No 797/85 or Article 3 ( 1 ) (c) 14. 5 . 86 Official Journal of the European Communities No L 128/7 of Regulation (EEC) No 1944/81 (') establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy or which may receive Community aid in connection, with other common measures, within the meaning of Article 6 ( 1 ) of Regulation (EEC) 729/70, shall not be covered by this Regulation . Article 6 1 . The common measure shall last no longer than six years from the date of approval of the first of the programmes referred to in Article 1 (3). 2 . In the course of the third and fifth years, the Commission shall submit a report on the progress of the common measure . Before the six-year period expires, the Council shall decide, on a proposal from the Commis ­ sion , whether the measure should be extended . 3 . The cost of the common measure to be met by the Fund is estimated at 78,4 million ECU. 4. Article 6 (5) of Regulation (EEC) No 729/70 shall apply. Article 7 1 . Expenditure by the Italian Government or by the regions referred to under the common measure shall be eligible for aid from the Fund not exceeding the amounts specified in paragraph 2. The Fund shall refund to the Italian Government or the authorities designated at the relevant geographical level 40 % of the eligible expendi ­ ture . 2 . The Fund shall refund to the Italian Republic its actual expenditure up to a maximum eligible of :  70 million ECU for improving the rural or forestry infrastructure pursuant to Article 2 ( 1 ). However, the financial contribution from the recipient must be at least 10 % ,  40 million ECU for forestry improvements and supporting measures pursuant to Article 2 (2), within the eligibility limits per hectare set out in the first four indents of Article 1 1 of Council Regulation (EEC) No 269/79 of 6 February 1979 establishing a common measure for forestry in certain Mediterranean zones of the Community (2),  600 ECU per hectare affected within an overall limit of 15 000 hectares with respect to the land ­ consolidation operations referred to in Article 2 (3),  40 million ECU for the operations referred to in Article 2 (4),  900 ECU per hectare affected within a limit of 30 000 hectares with respect to the operations referred to in Article 2 (5) ;  10 million ECU with respect to the operations referred to in Article 2 (6) ; however, the financial contribution from the recipient municipalities must be no less than 20 % . 3 . Should the Italian Republic request the updating of any programme, the Commission may, in accordance with the procedure laid down in Article 10 , approve an amendment to the limits laid down in paragraph 2 of this Article, provided that it does not exceed the total amount referred to in Article 6 (3). Article 8 When approving the programme referred to in Article 1 (3), the Commission shall establish, by agreement with the Italian Republic, the procedures whereby it shall be informed of the progress of the development programme. Article 9 1 . Applications for refunds shall relate to expenditure by the Italian Republic in the course of one calendar year and shall be submitted to the Commission before 1 July of the following year. 2 . The contribution from the Fund shall be decided on in accordance with Article 7 ( 1 ) of Regulation (EEC) No 729/70 . 3 . Advance payments may be granted by the Fund according to the financing procedures adopted by the Italian Republic and according to the progress made by the programme. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . Article 10 1 . Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Standing Committee on Agricultural Structure, either on his own initiative or at the request of the representative of a Member State . 2 . The chairman shall submit a draft of the measures to be taken . The Standing Committee on Agricultural Structure shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by a majority of 54 votes, the votes of the Member States being weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote . 3 . The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Standing Committee on Agricultural Structure, they shall forthwith be commu ­ nicated by the Commission to the Council . In that event the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication . The Council , acting by a qualified majority, may take a different decision within one month . Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 197, 20 . 7 . 1981 , p . 27 . (2) OJ No L 38 , 6 . 2 . 1979, p . 1 . No L 128 / 8 Official Journal of the European Communities 14. 5 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council 77je President P. H. van ZEIL